DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 10/26/2020.
Currently claims 1-15 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-11 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 8, the instant claim recites limitation in view of claim 7, where claim 8 recites “the first conductive layer" (claim 8, line 9). There is insufficient antecedent basis for this limitation in the claim. The “first conductive layer” was not defined in the preceding chain of claims (claims 1, 2, 6 and 7). It is unclear whether the claim meant “the third conductive layer" which is the only conductive layer defined in this particular chain of claims (claims 1, 2, 6, 7 and 8), rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification and the examiner shall consider “a first conductive layer”.
Regarding claim 9, the instant claim recites limitation in view of claim 8, where claim 9 recites “the second conductive layer" (claim 9, line 2). There is insufficient antecedent basis for this limitation in the claim. The “second conductive layer” was not defined in the preceding chain of claims (claims 1, 2, 6, 7 and 8). It is unclear whether the claim meant “the first conductive layer" or “the third conductive layer" which were defined in this particular chain of claims (claims 1, 2, 6, 7, 8 and 9), rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification and the examiner shall consider “a second conductive layer”.
Claims 10-11 are also rejected under 35 U.S.C. 112 (b) due to their dependence on rejected base claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0079378 A1 (Scuderi) and further in view of “Power MOSFET electrical Characteristics”, Application Note, Toshiba, July 2018 (Toshiba). 
Regarding claim 1, Scuderi discloses, a semiconductor device (transistor with backend metallization; Fig. 3; [0020] – [0023]), comprising: 
a lateral transistor device (transistor; Fig. 3; [0020]; transistor action takes place in lateral direction) having a source (330), a drain (310) and a gate (320) (Fig. 3; [0020]); and 

    PNG
    media_image1.png
    507
    664
    media_image1.png
    Greyscale

a monolithically integrated capacitor (261; Fig. 2B) coupled between the gate (220) and the drain (210) (Fig. 2B; [0019]),
	Note: The capacitor 261 is implemented by gate-to-drain capacitance (Cgd) in Fig. 3 using a large metal M2 (380; [0021]).
wherein the semiconductor device has a reverse transfer capacitance Crss (usually gate to drain capacitance or the miller capacitance is known as reverse transfer capacitance; this is a well-known transistor characteristics), 

    PNG
    media_image2.png
    312
    207
    media_image2.png
    Greyscale

But Scuderi fails to teach explicitly, wherein 
    PNG
    media_image3.png
    55
    483
    media_image3.png
    Greyscale
 wherein Vds is the drain-source voltage of the lateral transistor device.  
However, in analogous art, Toshiba discloses, the reverse transfer capacitance Crss at ~Vds=0 is 1000 pF and at Vds=100V is 10 pF. Thus, the ratio Crss (Vds=0)/Crss(Vds=100) = ~100 (Fig. 1.2; pages 3-4). This is the intrinsic reverse transfer capacitance of the device of Toshiba which has a different device layout including gate and drain contacts than the instant application.

    PNG
    media_image4.png
    539
    538
    media_image4.png
    Greyscale

Combining Scuderi’s teaching of adding a monolithically integrated capacitor 261 with Toshiba, it is possible to lower or improve the ratio of reverse transfer capacitance Crss (Vds=0)/Crss(Vds=400) as low as possible without sacrificing any other important transistor characteristics. Metal capacitances do not vary significantly with voltage. Therefore, adding a monolithically integrated capacitor 261 in parallel with the device’s intrinsic capacitance CGDintrinsic would lower the ratio of reverse transfer capacitance between low and high drain to source voltage Vds. In MPEP 2144.05 (II)(A), it is stated that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. In the instant case, having the teachings of Scuderi and Toshiba and the desire to even lower the ratio of reverse transfer capacitance Crss (Vds=0)/Crss (Vds=400) as low as possible, the size of the intrinsic device and the metal plate can be optimized to come up with a reasonable value of the ratio. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges (
    PNG
    media_image3.png
    55
    483
    media_image3.png
    Greyscale
) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scuderi and Toshiba before him/her, to modify the teachings of a transistor with an integrated capacitor as taught by Scuderi and to include the teachings of range of voltage dependence of reverse transfer capacitance as taught by Toshiba since it is important to know the range of voltage dependence of reverse transfer capacitance in order to optimize it for compensation and stability. Absent this important teaching in Scuderi, a person with ordinary skill in the art would be motivated to reach out to Toshiba while forming a transistor with an integrated capacitor of Scuderi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Scuderi discloses, the semiconductor device of claim 1, further comprising: 
a semiconductor body having a first surface (as annotated on Fig. 1) (Fig. 1; [0013]), 
the lateral transistor device (100) comprising a source finger electrode (as annotated on Fig. 1), a drain finger electrode (as annotated on Fig. 1) and a gate finger electrode (as annotated on Fig. 1) arranged on the first surface of the semiconductor body (Fig. 1; [0013]), 
the gate finger electrode being arranged laterally between the source finger electrode and the drain finger electrode (as shown on Fig. 1) (Fig. 1; [0013]); and 

    PNG
    media_image5.png
    647
    618
    media_image5.png
    Greyscale

a metallization structure (M1, M2, M3 and gate metals) arranged on the first surface (as shown on Fig. 3) (Fig. 3; [0020] – [0023]), 
wherein the capacitor (integrated capacitor as shown on Fig. 3) is integrated into the metallization structure (M1, M2, M3 and gate metals) and coupled between the gate finger electrode and the drain finger electrode (as shown on Fig. 3) (Fig. 3; [0020] – [0023]).  

    PNG
    media_image6.png
    507
    707
    media_image6.png
    Greyscale


Regarding claim 3, Scuderi discloses, the semiconductor device of claim 2, wherein the capacitor (integrated capacitor as shown on Fig. 3) is arranged on the first surface laterally adjacent the source finger electrode, the drain finger electrode and the gate finger electrode (as shown on Fig. 3) (Fig. 3; [0020] – [0023]).  

Regarding claim 6, Scuderi discloses, the semiconductor device of claim 2, wherein the lateral transistor device (transistor; Fig. 3) further comprises an active area (as annotated on Fig. 3) that contributes to current switching and the capacitor (as annotated on Fig. 3) is positioned above the active area (Fig. 3; [0020] – [0023]). 

    PNG
    media_image7.png
    524
    707
    media_image7.png
    Greyscale

Regarding claim 7, the combination of Scuderi and Toshiba fails to teach explicitly, the semiconductor device of claim 6, wherein the capacitor (as annotated on Fig. 3) is arranged at least partially above the source finger electrode.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, if the width of metal M2 was wider, it would make the capacitor above the source finger electrode and it would not change the value of the capacitor much and modify the operation of the device. Thus, the claimed device is not patentably distinct from the prior art device. Therefore, it can be considered that Scuderi teaches the limitation.

    PNG
    media_image7.png
    524
    707
    media_image7.png
    Greyscale


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scuderi and Toshiba as applied to claim 2 and further in view of US 9,331,137 B1 (Ratakonda).
Regarding claim 4, the combination of Scuderi and Toshiba fails to teach explicitly, the semiconductor device of claim 2, wherein the capacitor is formed on the first surface and comprises a first plate formed from a first conductive layer of the metallization structure, and 
a second plate formed from a second conductive layer of the metallization structure, and 
wherein the first plate and the second plate are spaced apart from one another by a first insulation layer of the metallization structure.  
However, in analogous art, Ratakonda discloses, the semiconductor device of claim 2, wherein the capacitor (8; metal-insulator-metal capacitor; Fig. 2; col. 4, lines 40-54) is formed on the first surface (as annotated on Fig. 2) and comprises a first plate (as annotated on Fig. 2) formed from a first conductive layer (34; bottom capacitor electrode; Fig. 2; col. 4, lines 40-54) of the metallization structure, and 
a second plate (as annotated on Fig. 2) formed from a second conductive layer (32; top capacitor electrode; Fig. 2; col. 4, lines 40-54) of the metallization structure, and 
wherein the first plate and the second plate are spaced apart from one another by a first insulation layer (36; dielectric layer; Fig. 2; col. 4, lines 40-54) of the metallization structure.

    PNG
    media_image8.png
    675
    623
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scuderi, Toshiba and Ratakonda before him/her, to modify the teachings of a transistor with an integrated capacitor as taught by Scuderi and to include the teachings of capacitor being formed by two parallel plates separated by a dielectric layer as taught by Ratakonda since this is a well-known method of forming an integrated capacitor. Absent this important teaching in Scuderi, a person with ordinary skill in the art would be motivated to reach out to Ratakonda while forming a transistor with an integrated capacitor of Scuderi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 5, combination of Scuderi, Toshiba and Ratakonda teaches, the semiconductor device of claim 4, wherein: the first plate (as annotated on Fig. 2) of the capacitor extends from a gate runner (as annotated on Fig. 2) formed from the first conductive layer (34) (Fig. 2; col. 4, lines 40-54; Ratakonda Reference), 
the gate runner (as annotated on Fig. 2) being electrically coupled to the gate finger electrode (teaching from Scuderi) (Fig. 2; col. 4, lines 40-54), or the first plate extends from a gate pad formed from the first conductive layer, the gate pad being electrically coupled to the gate finger electrode (Ratakonda Reference); and 
the second plate (as annotated on Fig. 2) of the capacitor extends from a drain bus (as annotated on Fig. 2) formed from the second conductive layer (32) (Fig. 2; col. 4, lines 40-54) (Ratakonda Reference), the drain bus being electrically coupled to the drain finger electrode (teaching from Scuderi).  

    PNG
    media_image8.png
    675
    623
    media_image8.png
    Greyscale

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scuderi and Toshiba as applied to claim 1 and further in view of US 2020/0135638 A1 (Thollin).
Regarding claim 12, the combination of Scuderi and Toshiba fails to teach explicitly, the semiconductor device of claim 1, wherein the lateral transistor device is a III-V semiconductor transistor device.  
However, in analogous art, Thollin discloses, the semiconductor device of claim 1, wherein the lateral transistor device is a III-V semiconductor transistor device ([0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scuderi, Toshiba and Thollin before him/her, to modify the teachings of a transistor with an integrated capacitor as taught by Scuderi and to include the teachings of lateral transistor device being a III-V semiconductor transistor device as taught by Thollin since the III-V semiconductor transistor devices exhibit very high electron mobility and speed. They also possess the particular feature of being planar, and of offering their electrical connections on one and the same face, called front face, of a chip ([0078] – [0079]). Absent this important teaching in Scuderi, a person with ordinary skill in the art would be motivated to reach out to Thollin while forming a transistor with an integrated capacitor of Scuderi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 13, the combination of Scuderi and Toshiba fails to teach explicitly, the semiconductor device of claim 1, wherein the lateral transistor device is a Group III nitride-based transistor device.  
However, in analogous art, Thollin discloses, the semiconductor device of claim 1, wherein the lateral transistor device is a Group III nitride-based transistor device ([0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scuderi, Toshiba and Thollin before him/her, to modify the teachings of a transistor with an integrated capacitor as taught by Scuderi and to include the teachings of lateral transistor device being a Group III nitride-based transistor device as taught by Thollin since the III-V semiconductor transistor devices exhibit very high electron mobility and speed. They also possess the particular feature of being planar, and of offering their electrical connections on one and the same face, called front face, of a chip ([0078] – [0079]). Absent this important teaching in Scuderi, a person with ordinary skill in the art would be motivated to reach out to Thollin while forming a transistor with an integrated capacitor of Scuderi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scuderi and Toshiba as applied to claim 1 and further in view of US 2015/0365001 A1 (Klesyk).
Regarding claim 14, the combination of Scuderi and Toshiba fails to teach explicitly, an inverter, comprising: one or more half bridge circuits, each comprising a first switch coupled in series with a second switch, wherein at least one of the first switch and the second switch comprises the semiconductor device of claim 1.  
However, in analogous art, Klesyk discloses, an inverter (30; inverter), comprising: one or more half bridge circuits (inverter 30 acts as half bridge circuit), each comprising a first switch (40a) coupled in series with a second switch (40b) (Fig. 2; [0039]), 
wherein at least one of the first switch (40a) and the second switch (40b) comprises the semiconductor device of claim 1 (see the rejection of claim 1).  

    PNG
    media_image9.png
    432
    681
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scuderi, Toshiba and Klesyk before him/her, to modify the teachings of a transistor with an integrated capacitor as taught by Scuderi and to include the teachings of lateral transistor device used in half-bridge circuit of the inverter as taught by Klesyk since transistors are basic building blocks for the invertors. Absent this important teaching in Scuderi, a person with ordinary skill in the art would be motivated to reach out to Klesyk while forming a transistor with an integrated capacitor of Scuderi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 15, the combination of Scuderi and Toshiba and Klesyk teaches, the inverter of claim 14, further comprising gate driver circuitry (44; gate driver IC; Fig. 2; [0039]) configured to actively control gate current of at least one of the first switch (40a) and the second switch (40b) (Fig. 2; [0039]; Klesyk Reference).



Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 8, the closest prior art, US 2016/0079378 A1 (Scuderi), in combination with “Power MOSFET electrical Characteristics”, Application Note, Toshiba, July 2018 (Toshiba), US 9,331,137 B1 (Ratakonda), US 2020/0135638 A1 (Thollin) and US 2015/0365001 A1 (Klesyk), fails to disclose, “the semiconductor device of claim 7, wherein: the metallization structure further comprises a third conductive layer, the third conductive layer comprising source finger arranged on the source finger electrode, a drain finger arranged on the drain finger electrode, and a gate runner positioned laterally adjacent the gate finger electrode, the source finger electrode and the drain finger electrode; the first conductive layer is arranged above the source finger and insulated from the source finger by a second insulation layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 9-11 are also objected to due to their dependence on objected base claim 8.
Note: Claims 8-9 are subjected to 35 USC 112 (b) rejection. Therefore, claims 8-11 would be categorized as rejected claims.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0319023 A1 (Ranta) - A physical layout of a symmetric FET is disclosed which provides symmetry in voltages coupled to structures of the FET so to reduce OFF state asymmetry in capacitances generated by the structures when the FET is used as a switch. The symmetric FET is divided into two halves that are electrically coupled in parallel. Gate structures of the two half FETs are arranged in the middle region of the layout, each gate structure having gate fingers that project towards opposite directions. Interdigitated source and drain structures run along the gate fingers and include crossover structures that cross source and drain structures in the middle region of the layout. The gate structures share a body contact region that is arranged in the middle of the layout between the two gate structures.
2. US 2016/0071811 A1 (Fuh) - A radio frequency (RF) switch arrangement that improves the voltage handling capacity of a stack of switching elements is disclosed. The RF switch arrangement can include a ground plane and a stack arranged in relation to the ground plane, the stack including a plurality of switching elements coupled in series with one another. The RF switch arrangement can also include a plurality of capacitive elements, each of the plurality of capacitive elements providing a capacitive path across respective terminals of a corresponding one of the plurality of switching elements.
3. US 2013/0109143 A1 (Zuniga) - A vertical laterally diffused metal oxide semiconductor (LDMOS) transistor including its gate region is disclosed. In one aspect, a method includes depositing a masking layer on an n-well region implanted on a substrate, patterning the masking layer to define an area, and forming a first trench in the area such that a length of the first trench extends from a surface of the n-well region to a first depth in the n-well region. The method also includes filling the first trench by a conductive material and depositing a layer of oxide over the area. The method further includes etching out at least a portion of the oxide layer to expose a portion of the conductive material, removing the conductive material from the exposed portion to form a second trench, and filling the second trench with an oxide to form an asymmetric gate of the transistor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


10/22/2022